Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 12-13 have been amended.
Claims 1 and 12-13 are independent claims.
Claims 1-24 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of generating a set of benchmark scores corresponding to a set of benchmark categories for the current insurance profile of the selected business entity using the plurality of insurance profiles and controlling information displayed without significantly more. The claim(s) recite(s): 
dynamically modeling and benchmarking, a plurality of benefit plans for … by:
retrieving a plurality of insurance profiles for a plurality of business entities…; 
generating a set of benchmark scores corresponding to a set of benchmark categories for the current insurance profile of the company using the plurality of insurance profiles …; 
controlling information displayed in the plans section about the plans responsive to selection of a selected filter from the selectable drop-down filter menu;
responsive to selection of the selected filter, dynamically generating an adjusted benchmark score …; 
Thus, under the broadest reasonable interpretation, the claim recites generating a set of benchmark scores corresponding to a set of benchmark categories for the current insurance profile of the selected business entity using the plurality of insurance profiles and controlling information displayed. Therefore the claim is a “Method of Organizing Human Activity” relating to a “Fundamental Economic Practice”. 
This judicial exception is not integrated into a practical application because the combination of additional element(s) of “a display system” for dynamically modeling and benchmarking a plurality of benefit plans … by: retrieving a plurality of insurance profiles for a plurality of business entities…; displaying the current insurance profile for the company; displaying the set of benchmark scores …; displaying a selectable drop-down filter menu …; controlling information displayed in the plans section …; displaying changed plan information …; and displaying, the adjusted benchmark score …;  is/are recited at a high level of generality (i.e., generally linking to a particular technological environment). These additional elements are not integrated into a practical application because the claim as a whole merely describes how to generally “apply” the judicial exception in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f) (Step 2A Prong 2).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong 2, the additional elements in the claim amount to no more than instructions to apply the exception using a generic computer component, See MPEP § 2106.05(d)).
The same analysis applies here in 2B, i.e. mere instruction to ‘apply’ an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Further, retrieving data is a well-understood, routine and conventional computer functions and it is known for a graphical user interface to display data. For the above reasons, the claim is ineligible.
The dependent claims 2-11 & 14-24 further narrow the abstract idea and do not provide any additional elements individually or in combination that amount to significantly more than the abstract idea.

Response to Arguments
Applicant's arguments filed 01/12/2021 have been fully considered but they are not persuasive. 
With respect to applicant’s arguments under USC 101, the applicant argues Step 2A prong I stating that the Office Action has not properly identified an abstract idea in the claims and that the claims are not a certain method of organizing human activity, however, under the broadest reasonable interpretation, the claim recites generating a set of benchmark scores corresponding to a set of benchmark categories for the current insurance profile of the selected business entity using the plurality of insurance profiles and controlling information displayed. This is a business method for modeling and benchmarking benefit plans, therefore, the claim is a “Method of Organizing Human Activity” relating to a “Fundamental Economic Practice”. The current claims implement the abstract idea using a plan manager of a computer system which does not integrate the judicial exception into a practical application because the combination of additional element(s) of is/are recited at a high level of generality i.e., as a generic processor performing a generic computer function of receiving, controlling and displaying, which are merely invoked as a tools to perform an existing process. Further, paragraphs [28, 37-38, 41-44 & 46-48] depict performing the steps using a plan manager which is not an improvement to technology, rather, “apply” the judicial exception in a computer environment. The claims include generic computer components i.e. plan manager, data structure, and a graphical user interface for performing well‐understood, routine and conventional computer functions i.e. controlling, displaying and retrieving data. Thus, the claims are not rooted to an improvement to a technology and the 101 Step 2A prong 1 sustained.
With respect to applicant’s arguments under 35 USC 101 of Step 2A prong II, stating that the claims are integrated into a practical technological application, however, the examiner respectfully disagrees. The steps in the claims such as controlling data, generating data and retrieving data are not specific technological features that meaningfully limit the claims when the plan manager is interpreted in light of the specifications; rather, these steps are recited at a high-level of generality (i.e., as a generic processor with memory suitably programmed to performing generic computer functions for modeling and benchmarking for benefit plans) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, this 
With respect to applicant’s arguments under 35 USC 101 of Step 2B, stating that the claims provide substantially more than the purported abstract idea because they solve technical problems with novel and non-obvious combinations of elements that are not well understood, routine or conventional, however, the examiner respectfully disagrees. Controlling information being displayed and generating an adjusted benchmark score are not technical solutions to technical problems, rather, similar to the other limitations in the claim, they are mere instructions to apply an exception akin to a commonplace business method being applied on a general purpose computer and well-understood, routine and conventional steps in the business of modeling and benchmarking benefit plans. The claims do not teach a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage nor do they improve a graphical user interface; therefore, the claims differ from those seen in DDR Holdings and Core wireless since the claims do not recite any improvements to computer functionality.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.P.K./Examiner, Art Unit 3695      
                                                                                                                                                                  /CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        3/1/2021